Citation Nr: 1744298	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  12-20 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a broken left elbow.

2.  Entitlement to service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral foot disability.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for trouble seeing (claimed as temporary blindness).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1990 to October 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and April 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In his VA Form 9 (Substantive Appeal) the Veteran requested a Travel Board hearing.  In a February 2013 letter, the Veteran was informed of the date and time of this hearing scheduled for March 2013; however, he did not attend the hearing and did not provide good cause for his failure to appear.  Accordingly, the Board finds his hearing request has been withdrawn.  38 C.F.R. § 20.704(d) (2016).

The issues other than service connection for a left elbow fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.




FINDINGS OF FACT

1.  The competent and probative evidence of record demonstrates that Veteran's left elbow fracture clearly and unmistakably existed prior to service.

2.  The competent and probative evidence of record does not clearly and unmistakably demonstrate that Veteran's left elbow fracture was not aggravated by his active duty service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a left elbow fracture have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is claiming service connection for residuals of a left elbow fracture.

The Veteran's November 1990 entrance examination reflects that his upper extremities were found to be normal.  In his November 1990 medical history report, the Veteran reported that he fractured his left elbow one and a half years prior and wore a cast for three weeks; he denied residual symptoms.

In a July 1993 report of medical history for separation purposes, the Veteran reported a history of a broken bone and elaborated that he fractured his elbow in 1989 and had no problems at present.  At a July 1993 separation examination, the Veteran's upper extremities were normal and the examiner documented that the Veteran fractured his elbow in 1989 and that it healed without sequelae.

In September 1993, the Veteran sought treatment for left elbow pain and had fluid drained.  He reported he broke his elbow three years prior and was in a cast for a long time; at present he reported experiencing occasional sharp lateral pain when trying to pick up objects.  The examiner assessed lateral epicondylitis.

At a March 2010 VA examination, there was minor tenderness in the lateral epicondyle.  A left elbow x-ray revealed bony fragments/osteophyte of the distal humeral lateral epicondyles, which the radiologist indicated "may represent calcified tendinosis of lateral collateral ligament or old avulsion fracture fragment."

In April 2016, an etiology opinion was obtained from a VA medical professional who reviewed the evidence of record.  The medical professional found the Veteran's left elbow disability existed prior to service, was less likely than not due to his active duty service, and that current radiographic evidence reflected the appearance of natural progression of the disease.  The medical professional reasoned that based on the evidence of record, it was unclear what type of fracture or the nature of the fracture the Veteran experienced prior to service; there was only a layman's diagnosis (from the Veteran himself).  The Board finds this opinion to be inadequate because it does not consider the correct legal standards regarding a preexisting disability and is inconsistent in that the medical professional acknowledged that relevant information regarding the nature of the elbow fracture was not available for review.

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Veterans will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Only such conditions as are recorded in examination reports are considered as "noted."  Id.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability both preexisted service and was not aggravated by service.  Id. (emphasis added).

The Veteran's November 1990 entrance examination reflects his left upper extremity was normal; therefore, he is presumed sound on entry to service unless there is clear and unmistakable evidence demonstrating he had a disability that existed prior to service.  The Veteran reported on his November 1990 report of medical history that he had a fractured elbow approximately a year and a half prior with no residual symptoms.  In this regard, the Board notes that in some cases, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Significantly, the Court of Appeals for Veterans Claims (Court) pointed out in Jandreau that veterans may be competent to identify a condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer.  See id. n.4.  Applying this case law to the Veteran's claim at hand, the Board concludes he is competent to report that he had a fractured elbow prior to service; in further support of the Veteran's competency in this regard, 2010 x-rays reflect an old fracture of the left elbow, thus supporting a later diagnosis by a medical professional.  Moreover, given that the Veteran reported this information at the time of his entrance to service, well before he made any claim for benefits, the Board affords great probative value to these statements.  See White v. Illinois, 502 U.S. 346, 355-56 (1991); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Therefore, the Board finds the Veteran's left elbow fracture clearly and unmistakably existed prior to service.

The Board also finds that there is not clear and unmistakable evidence that the Veteran's preexisting left elbow fracture was not aggravated by his service.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  The Board concludes that the competent and probative evidence of record does not demonstrate that the non-aggravation of the Veteran's preexisting left elbow fracture is "undebatable."  Significantly, the in-service diagnosis of lateral epicondylitis was made in September 1993, two months after the Veteran's July 1993 separation examination, and there is no indication as to whether this condition resolved.  Significantly, the diagnosis at the March 2010 VA examination involved the lateral epicondylitis and the radiologist who viewed the x-rays noted a previous elbow fracture.  Moreover, the April 2016 VA medical professional acknowledged difficulty in formulating a medical opinion due to the fact that there was no medical evidence of record regarding the specific nature of the Veteran's left elbow fracture.

Based on the foregoing, the Board finds the Veteran's left elbow fracture clearly and unmistakably existed prior to his active duty service, that there is no clear and unmistakable evidence that it was not aggravated by his active duty service, and that service connection is warranted.


ORDER

Service connection for residuals of a left elbow fracture is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets the further delay, additional development is required prior to adjudication of the Veteran's remaining claims.  

Initially, the Board notes that since the October 2015 Statement of the Case, which addressed all the remaining issues before the Board, additional VA treatment records dated March 2015 through April 2016 have been obtained and associated with the evidence of record, which include several eye examinations.  These records have not been reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance; therefore, a remand is required.

Furthermore, in a February 2012 statement, the Veteran indicated he was receiving Social Security Administration (SSA) disability benefits; however, his SSA records are not associated with the evidence of record.  The Court has held that when VA has actual notice of the existence of records held by SSA which "appear to be relevant to a pending claim," VA has a duty to assist by requesting those records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

It is unclear what disabilities the Veteran alleged as preventing him from working when he filed his claim for SSA disability benefits.  However, evidence of record in support of his claims to VA for nonservice-connected pension provide some insight as to what he might have claimed.  In Income and Net Worth Statements received in May 2010 and September 2010 in support of his claim for nonservice-connected pension, the Veteran indicated that multiple sclerosis, his back, his knees, bad nerves, and weak coordination prevented him from working.  Based on the foregoing, the Board finds that the outstanding SSA disability records may be relevant to Veteran's remaining claims pending before the Board and must be obtained and considered prior to adjudication.  See Murincsak, 2 Vet. App. at 369-70.

Finally, with regard to the Veteran's claim for entitlement to service connection for a right knee disability, the Board notes that he has not been afforded a VA examination.  A September 12, 1991, service treatment record reflects the Veteran complained of right knee pain after colliding with another player during a soccer game and hitting his knee.  A September 26, 1991, service treatment record indicates the Veteran continued to experience right knee pain; the examiner assessed a medial collateral ligament contusion and the Veteran was referred to physical therapy.  Post-service VA treatment records demonstrate that the Veteran has complained of right knee pain.  Based on the foregoing evidence, the Board finds a remand is required to provide the Veteran with an examination and to obtain an etiology opinion with regard to all diagnosed right knee disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding Social Security Administration disability benefits records.

As many requests as are necessary to obtain these records must be made until (a) the records are received, (b) a response is received that the records do not exist, or (c) it is determined that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159 (c)(2).  All attempts to obtain these records must be documented and associated with the evidence of record.

If the named records are unable to be obtained, the Veteran and his representative must be notified of such as required by VA regulation.  See 38 C.F.R. § 3.159(e). 

2.  Following completion of step 1, afford the Veteran a VA knee examination to determine the etiology of all diagnosed right knee disabilities.  The claims file must be made available to the examiner.  The examiner must elicit from the Veteran and record in the examination report a full history of his claimed right knee disability, to include onset and continuity of symptomatology and treatment.

Following a thorough review of the record, and with consideration of the Veteran's statements, the examiner must provide the following information:

* First, identify all right knee disabilities present, to include any disabilities not found on examination but documented in VA treatment records.

* Next, with regard to each identified right knee disability, determine whether it is as least as likely as not (50 percent probability or higher) that the disability began in or is etiologically related to the Veteran's active duty service.  The examiner must acknowledge and discuss the Veteran's service treatment records dated September 1991 which document a right knee injury, referral for physical therapy, and an assessment of a right knee medial collateral ligament contusion.

A complete rationale for all opinions rendered must be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is so and must identify what additional information, if any, would be required to provide an opinion.

If the Veteran fails to report for this examination, the medical professional designated to provide an opinion must do so based on the evidence of record.

3.  Following completion of steps 1 and 2, the AOJ should also undertake any other development it deems to be warranted.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  Then, Veteran's claims must be readjudicated with consideration of all evidence received since the most recent statement of the case.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


